Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0203346) in view of Fujita (US 11,081,494).
Regarding claim 1, Lee discloses, in figs. 9-11, an apparatus comprising: a plurality of word lines (104b/110a), wherein a word line (104b/110a) includes at least one word line plate (104b/110a), wherein the word line plate (104b/110a) forms a substantially rectangular shape that extends in an X direction and comprises a first material 104b with a first resistivity ([0087], polysilicon 104b) , wherein an edge of the rectangular shape of the word line plate is recessed and filled with a second material 110a having a second resistivity ([0086], metal 110a) that is lower than the first resistivity, to reduce total resistance of the word line, wherein the first material 104b of the word line plate is in direct physical contact with the second material 110a of the word line plate, wherein the word line is split into first and second word line regions by a slit 106 (fig. 7), wherein the slit 106 is filled with an insulating material (112/114/116) that is in direct contact with the second material 110a of the word line plate; and a plurality of pillars 128, wherein a pillar 128 of the plurality of pillars 128 is in direct physical contact with the first material 104b with the first resistivity of the word line plate. 
Lee fails to disclose the pillars disposed to intersect with the plurality of word lines in the Y direction.
However, Fujita discloses a plurality of pillars 40 disposed to intersect with the plurality of word lines 69/52 in the Y direction that is orthogonal to the X direction in which the word line plate 69/52 forms the substantially rectangular shape, wherein a pillar 40 of the plurality of pillars is in direct physical contact with the first material 52 with the first resistivity of the word line plate at the intersection of the pillar 40 with the word line plane (fig. 26).  In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the pillars structure as taught by Fujita in the Lee device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a pillars structure. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Regarding claim 2, Lee discloses wherein the first material 104b includes polysilicon ([0087]), and the second material 110a includes a metal ([0086]).
Regarding claim 3, Lee discloses wherein a pillar 122 includes a number of storage cells (112/114/116/118), a storage cell includes a channel trapping layer 114 surrounded by the word line (110a/104b), and a cell channel region 118 surrounded by the channel trapping layer 114 (fig. 11).
Regarding claim 4, Lee discloses wherein the storage cell includes a floating gate transistor (112/114/116) (fig. 11).
Regarding claim 5, Lee discloses wherein the channel trapping layer includes an Oxide-Nitride-Oxide (ONO) material (112/114/116) (fig. 11).
Regarding claim 6, Lee discloses wherein the storage cell (112/114/116/118) further includes an oxide material 112/116 surrounded by the cell channel region 118 (fig. 11).
Regarding claim 7, Lee discloses wherein the memory array further includes a plurality of slits 122 through the plurality of word lines (110a/104b) (fig. 1), and wherein a slit 122 separates the plurality of word lines into a first word line region and a second word line region, and storage cells (112/114/116/118) within the first word line region (110a/104b) forms a first memory block, and storage cells within the second word line region (110a/104b) forms a second memory block (fig. 11).
Regarding claim 8, Lee discloses wherein the slit is filled with an insulating material 120 (fig. 11).
Regarding claim 9, Fujita discloses wherein the memory array further includes a source side select SL transistor below the plurality of the word lines WL (fig. 26).  
Regarding claim 10, Fujita discloses wherein the memory array further includes a plurality of bit lines BL coupled to the plurality of pillars MP in a direction orthogonal to the plurality of word lines WL and the plurality of pillars ML (col. 6, lines 25-30).  

Regarding claim 11, Lee discloses, in figs. 9-11, an apparatus comprising: a method for forming a memory array, the method comprising: forming a plurality of word lines (104b/110a), wherein a word line (104b/110a) includes at least a word line plate (104b/110a) comprising a first material 104b with a first resistivity ([0087], polysilicon 104b), the word line plate forming a substantially rectangular shape that extends in an X direction; forming a recess along an edge of the word line plate; filling the recess with a second material 110a having a second resistivity ([0086], metal 110a) that is lower than the first resistivity, to reduce total resistance of the word line, wherein the first material 104b of the word line plate is in direct physical contact with the second material 110a of the word line plate, wherein forming the plurality of wordlines includes splitting the word line into first and second word line regions by a slit 106 (fig. 7), and filling the slit with an insulating material (112/114/116) that is in direct contact with the second material 110a of the word line plate; and disposing a plurality of pillars 128, wherein a pillar of the plurality of pillars 128 is in direct physical contact with the first material 104b with the first resistivity of the word line plate.
Lee fails to disclose the pillars disposed to intersect with the plurality of word lines in the Y direction.
However, Fujita discloses a plurality of pillars 40 disposed to intersect with the plurality of word lines 69/52 in the Y direction that is orthogonal to the X direction in which the word line plate 69/52 forms the substantially rectangular shape, wherein a pillar 40 of the plurality of pillars is in direct physical contact with the first material 52 with the first resistivity of the word line plate at the intersection of the pillar 40 with the word line plane (fig. 26).  In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the pillars structure as taught by Fujita in the Lee device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a pillars structure. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Regarding claim 12, Lee discloses wherein the first material includes polysilicon (polysilicon 104b, [0087]), and the second material includes a metal ([0086], metal 110a).
Regarding claim 13, Lee discloses wherein the pillar of the plurality of pillars includes a number of storage cells (112/114/116/118), a storage cell includes a channel trapping layer (112/114/116) surrounded by the word line (110a/104b/128a), and a cell channel region 118/120 surrounded by the channel trapping layer (112/114/116) (fig. 1).
Regarding claim 15, Lee discloses wherein the forming the recess along the edge of the word line plate includes forming the recess along the slit 122 (fig. 1).
Regarding claim 16, Lee discloses wherein the second material 128a filling the recess along the edge of the word line plate is also disposed along an edge of the slit 122 (fig. 1).

Regarding claim 17, Lee discloses, in figs. 9-11, a computing device, comprising: one or more processors (CPU 1130, fig. 61); and a memory array 1110 coupled to the one or more processors 1130, wherein the memory array includes: a plurality of word lines (104b/110a), wherein a word line (104b/110a) includes at least one word line plate (104b/110a) with a substantially rectangular shape that extends in an X direction, wherein the word line plate (104b/110a) comprises a first material 104b with a first resistivity ([0087], polysilicon 104b) , wherein an edge of the word line plate is recessed and filled with a second material 110a having a second resistivity ([0086], metal 110a) that is lower than the first resistivity, to reduce total resistance of the word line, wherein the first material 104b of the word line plate is in direct physical contact with the second material 110a of the word line plate, wherein the word line is split into first and second word line regions by a slit 106 (fig. 7), wherein the slit 106 is filled with an insulating material (112/114/116) that is in direct contact with the second material 110a of the word line plate; and a plurality of pillars 128, wherein a pillar 128 of the plurality of pillars 128 is in direct physical contact with the first material 104b with the first resistivity of the word line plate. 
Lee fails to disclose the pillars disposed to intersect with the plurality of word lines in the Y direction.
However, Fujita discloses a plurality of pillars 40 disposed to intersect with the plurality of word lines 69/52 in the Y direction that is orthogonal to the X direction in which the word line plate 69/52 forms the substantially rectangular shape, wherein a pillar 40 of the plurality of pillars is in direct physical contact with the first material 52 with the first resistivity of the word line plate at the intersection of the pillar 40 with the word line plane (fig. 26).  In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the pillars structure as taught by Fujita in the Lee device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a pillars structure. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Regarding claim 18, Lee discloses wherein the memory array is a three dimensional double density flash memory (fig. 1).
Regarding claim 19, Lee discloses Lee discloses wherein the first material includes polysilicon (polysilicon 104b, [0087]), and the second material includes a metal ([0086], metal 110a); and wherein the pillar of the plurality of pillars includes a number of storage cells (112/114/116/118), wherein the storage cell includes a channel trapping layer (112/114/116) surrounded by the word line (110a/104b), and a cell channel region 118/120 surrounded by the channel trapping layer (112/114/116) (fig. 1).
Regarding claim 20, Lee discloses wherein storage cells within the first word line region forms a first memory block, and storage cells within the second word line region forms a second memory block (fig. 1).

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0203346) in view of Fujita (US 11,081,494) and further in view of Lee et al. (US 2014/0063890, hereinafter Lee’3890).
The combination of Lee ‘3346 and Fujita fails to disclose dummy pillars disposed through the plurality of word lines. However, Lee’3890 discloses further comprises: forming one or more dummy pillars DL disposed through the plurality of word lines G, wherein a dummy pillar DL does not include a storage cell (fig. 25). In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the memory cell as taught by Lee’3890 in the Lee ‘3346 and Fujita device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a 3-D memory devices. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Response to Arguments

4.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818